DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on June 30, 2022, have been considered and an action on the merits follows. As directed by the amendment,  Claims 1, 8, 11, and 12 are amended. Claims 2, 5, 6, 9, 13, and 16-17 are cancelled. Claims 8 and 10-11 are withdrawn. Accordingly, claims 1, 3-4, 7, 12, 14-15, and 18 are presented for examination on the merits. 
Response to Arguments
Applicants amendment to the drawings, filed June 30, 2022, have made the examiner’s drawing objection moot. Therefore, the drawing objection has been
withdrawn.
Applicants amendment to the abstract-specification, filed June 30, 2022, have made the examiner’s abstract-specification objection moot. Therefore, the abstract-specification objection has been withdrawn.
Applicant’s arguments with respect to claims 1, 3-4, 7, 12, 14-15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Application Publication No. US 2017/0354202 Al to QINGLAI CAI, (herein after "Cai”), and in view of Republic of China Patent No. CN106028861A to JASON BERNS et al., based on the English Language Translation Provided EPO and Google (herein after "Berns”).
As to Claim 1, Cai discloses a shoe upper (See Figure 1;Cai teaching a shoe upper), wherein, in the upper (See Figure 1;Cai), different members (vamp body 1, tongue part 12, notch 13 and loops 21) are joined together through one or more embroideries (See paras 0021 & 0033; Cai teaching different parts of the shoe upper joined through embroidery, including the splicing of the vamp and the shoe tongue part, “As an embodiment of splicing the vamp, said blank in step (3) includes several separate sheet components, also in step (3), said sheet components are spliced and located on the liner to form the vamp blank; in said step (5), after embroidering by strings, respective locations where sheets are spliced are embroidered and connected by threads, then the threads are used to cover a part of the strings to perform decorative embroidery, the pattern embroidered by the threads at least covers the strings of the shoe tongue part”, covering an end portion of at least one of the members (See Figure 1 and paras. 0032-0034; Cai, teaching wherein the embroidery covers the end portion of the tongue part and notch (“the middle part of the vamp body 1 has a notch 13 which functions as a shoe tongue part 12”.  Also see specifically para 0034, “It may be seen from FIG. 1 that, a a-shape pattern 32 embroidered by the threads surrounds the periphery of the shoe tongue part 12, and covers the strings 2 of the shoe tongue part 12”) and at least one of the members has a three-dimensional shape (See paras. 0009 & 0033; Cai “…loops 21 protrude inwards from both side edges of the shoe tongue part 12 to from protection eyelets, two columns of loops 21 are located within the notch 13 of the shoe tongue part 12”.  Cai thereby teaching that the loops have a three-dimensional shape), wherein the different members (vamp body 1, tongue part 12, notch 13 and loops 21) of the upper (See Figure 1;Cai teaching a shoe upper), comprise an instep cover (See para. 0033; Cai “As shown in FIGS. 1 to 3, a vamp with loop protection eyelets includes a vamp body 1 in sheets, the front of the vamp body 1 is a circular arc shape which functions as a toe cap 11,…the vamp body 1 become wide gradually along the direction from the toe cap 11 to a heel, the middle part of the vamp body 1 has a notch 13 which functions as a shoe tongue part 12, the notch 13 connects an opening 17 which functions as a shoe opening in the back portion. Said vamp body 1 is a sheet-splice-vamp, the vamp is formed by embroidering and splicing 6 sheets of material).  Thereby Cai teaching the instep cover comprising a vamp and different members) for covering an instep (vamp body 1) side of a foot (See Figure 1; Cai), the instep cover (vamp body 1 and tongue part 12 and notch 13) has a structure in which a tongue portion (See para. 0033; Cai; teaching tongue part 12 and notch 13.  Cai teaches wherein the notch functions as a tongue part)  and an instep cover main body (vamp body 1) are formed as a single body (See paras. 0007 and 0044; Cai “The technical solutions of the present invention are as follows: a vamp with loop protection eyelets comprises a vamp body, the middle part of the vamp body has a notch which functions as a shoe tongue part, said vamp body is one-piece knitted fabric”), and both edge portions of the tongue portion (12) in a width direction of the foot are joined to the instep cover main body (vamp body 1) along an entire length of the edge portions (See Figure 1; Cai, teaching wherein the edge portions of the tongue portion (12) in a width direction of the foot are joined (See para.0034; Cai “It may be seen from FIG. 1 that, a a-shape pattern 32 embroidered by the threads surrounds the periphery of the shoe tongue part 12, and covers the strings 2 of the shoe tongue part 12”) wherein the tongue portion (12) and the instep cover main body (vamp body 1) (See para. 0034; Cai) are joined together through embroidery covering an end portion of at least the instep cover main body (See paras. 0007- 0010, and 0034; Cai), and the tongue portion (12) has a three-dimensional shape (See paras. 0007- 0010, and 0033-0034; Cai, teaching wherein the tongue portion 12 is covered with threads densely embroidered to for a pattern and thereby teaching a pronounced three-dimensional shape). 

    PNG
    media_image1.png
    958
    820
    media_image1.png
    Greyscale

Although, Cai teaches embroideries Cai does not explicitly disclose embroideries selected from the group consisting of satin embroidery and tatami embroidery. 
Berns teaches footwear with fabric elements and discloses embroideries selected from the group consisting of satin embroidery and tatami embroidery (See Paragraph 0024 of Berns "For example, other stitches such as tatami stitches, triaxial fill stitches, satin embroidery stitches, flat stitches, chain stitches, and the like may be employed").
Cai is analogous art to the claimed invention as it relates to footwear with a vamp body that is formed by embroidering; and, Berns is analogous art to the claimed invention in that it provides different embroidery stitches including embroidery and tatami stitches for a better esthetic footwear for the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the embroidery stitches of Cai, with embroidery selected from the group consisting of satin embroidery and tatami embroidery, as taught by Bern, as this would be the simple substitution of one embroidery stitch for another with the reasonable expectation that one embroidery stitch would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 3, Cai/ Berns disclose the shoe upper according to claim 1, wherein the different members are made of different materials or the same material (See paras. 0007-0010; Cai; teaching a vamp that has different member including a vamp body, and the middle part of the vamp body which has a tongue part with protective eyelets.  Cai teaches wherein the vamp can be made from a one-piece knitted fabric, and thereby teaching the different members being made of the same materials.  Cai also teaches wherein these different members (member including a vamp body, and the middle part of the vamp body which has a tongue part with protective eyelets) can also be made of different materials with a sheet-splice vamp.  Specifically see para. 0010; Cai, “Furthermore, said vamp body is the sheet-splice vamp, respective sheets of material are aligned and embroidered and connected. In this way, a variety of shoe materials may be adopted to manufacture the vamp”).
As to Claim 12, Cai discloses the shoe comprising: a shoe upper (See Figure 1;Cai teaching a shoe upper), wherein, in the upper (See Figure 1;Cai), different members (vamp body 1, tongue part 12, notch 13 and loops 21)  are joined together through one or more embroideries (See paras 0021 & 0033; Cai teaching different parts of the shoe upper joined through embroidery, including the splicing of the vamp and the shoe tongue part, “As an embodiment of splicing the vamp, said blank in step (3) includes several separate sheet components, also in step (3), said sheet components are spliced and located on the liner to form the vamp blank; in said step (5), after embroidering by strings, respective locations where sheets are spliced are embroidered and connected by threads, then the threads are used to cover a part of the strings to perform decorative embroidery, the pattern embroidered by the threads at least covers the strings of the shoe tongue part”), covering an end portion of at least one of the members (See Figure 1 and paras. 0032-0034; Cai, teaching wherein the embroidery covers the end portion of the tongue part and notch (“the middle part of the vamp body 1 has a notch 13 which functions as a shoe tongue part 12”.  Also see specifically para 0034, “It may be seen from FIG. 1 that, a a-shape pattern 32 embroidered by the threads surrounds the periphery of the shoe tongue part 12, and covers the strings 2 of the shoe tongue part 12”) and at least one of the members has a three-dimensional shape (See paras. 0009 & 0033; Cai “…loops 21 protrude inwards from both side edges of the shoe tongue part 12 to from protection eyelets, two columns of loops 21 are located within the notch 13 of the shoe tongue part 12”.  Cai thereby teaching that the loops have a three-dimensional shape, wherein the different members (vamp body 1, tongue part 12, notch 13 and loops 21)) , and wherein the different members (vamp body 1, tongue part 12, notch 13 and loops 21) of the upper (See Fig. 1; Cai) comprise an instep cover (See para. 0033; Cai “As shown in FIGS. 1 to 3, a vamp with loop protection eyelets includes a vamp body 1 in sheets, the front of the vamp body 1 is a circular arc shape which functions as a toe cap 11,…the vamp body 1 become wide gradually along the direction from the toe cap 11 to a heel, the middle part of the vamp body 1 has a notch 13 which functions as a shoe tongue part 12, the notch 13 connects an opening 17 which functions as a shoe opening in the back portion. Said vamp body 1 is a sheet-splice-vamp, the vamp is formed by embroidering and splicing 6 sheets of material).  Thereby Cai teaching the instep cover comprising a vamp and different members for covering an instep (vamp body 1)  side of a foot (See Figure 1;Cai), the instep cover (vamp body 1 and tongue part 12 and notch 13)  has a structure in which a tongue portion  (See para. 0033; Cai; teaching tongue part 12 and notch 13.  Cai teaches wherein the notch functions as a tongue part)  and an instep cover main body (vamp body 1)  are formed as a single body (See paras. 0007 and 0044; Cai “The technical solutions of the present invention are as follows: a vamp with loop protection eyelets comprises a vamp body, the middle part of the vamp body has a notch which functions as a shoe tongue part, said vamp body is one-piece knitted fabric”), and wherein the tongue portion (12 and 13) and the instep cover main body (vamp body 1) are joined together through embroidery covering an end portion of at least the instep cover main body (vamp body1) and both edge portions of the tongue portion (12 and/or 13) in a width direction of the foot are joined to the instep cover main body along an entire length of the edge portions (See Figure 1, and paras. 0007-0017, and 0033-0034; Cai, “embroidering the pattern on the upper surface… fixed on the blank along a path of the length direction of said strings by threads, said strings leaving loops on said shoe tongue part, loops protruding inwards from both side edges of the shoe tongue part”), and the tongue portion (12 and/or 13) has a three-dimensional shape (See Figure 1, paras. 0007-0017, and 0033-0034; Cai; teaching wherein the tongue portion 12 is covered with threads densely embroidered to for a pattern and thereby teaching a pronounced three-dimensional shape).  


    PNG
    media_image2.png
    958
    820
    media_image2.png
    Greyscale

Although Cai discloses a shoe upper (See Figure 1;Cai teaching a shoe upper),  Cai does not explicitly disclose a shoe, and a sole, selected from the group consisting of satin embroidery and tatami embroidery, wherein the shoe upper is integrated with the shoe.  
Berns teaches footwear with fabric elements and discloses a shoe (shoe 10; Berns), and a sole (sole structure 110; Berns), and embroideries selected from the group consisting of satin embroidery and tatami embroidery (See Paragraph 0024 of Berns "For example, other stitches such as tatami stitches, triaxial fill stitches, satin embroidery stitches, flat stitches, chain stitches, and the like may be employed"), wherein the shoe upper is integrated with the shoe (shoe 10; Berns) (The shoe upper of Cai is relied upon to teach the shoe upper (see Figure 1 of Cai) where the shoe upper is modified with the integrated shoe of Berns.  See Figure 1, and paras. 0007 and 0051; Berns). 
Cai is analogous art to the claimed invention as it relates to footwear with a vamp body that is formed by embroidering; and, Berns is analogous art to the claimed invention in that it provides a shoe including a sole with different embroidery stitches including embroidery and tatami stitches for a better esthetic footwear for the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe upper of Cai, with a shoe, and a sole, and embroideries selected from the group consisting of satin embroidery and tatami embroidery, wherein the shoe upper is integrated with the shoe, as taught by Bern, in order to provide a shoe the ability to limit or resist stretching in different direction, while providing the wearer a light and durable upper in a functional shoe (paras 0005 and 0064; Berns).
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.

    PNG
    media_image3.png
    582
    886
    media_image3.png
    Greyscale

As to Claim 14, Cai/Berns disclose the shoe (shoe 10; Berns),  according to claim 12, wherein the different members are made of different materials or the same material (See paras. 0007-0010; Cai; teaching a vamp that has different member including a vamp body, and the middle part of the vamp body which has a tongue part with protective eyelets.  Cai teaches wherein the vamp can be made from a one-piece knitted fabric, and thereby teaching the different members being made of the same materials.  Cai also teaches wherein these different members (member including a vamp body, and the middle part of the vamp body which has a tongue part with protective eyelets) can also be made of different materials with a sheet-splice vamp.  Specifically see para. 0010; Cai, “Furthermore, said vamp body is the sheet-splice vamp, respective sheets of material are aligned and embroidered and connected. In this way, a variety of shoe materials may be adopted to manufacture the vamp”).  
Claims 4, 7, 15 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Application Publication No. US 2017/0354202 Al to QINGLAI CAI et al., (herein after "Cai”), and in view of Republic of China Patent No. CN106028861 A to JASON BERNS et al., based on the English Language Translation Provided EPO and Google (herein after "Berns”) as to claim 1 and 12 respectively above and in further view of United States Patent Application No. US 2008/0110049 Al to SUSAN SOKOLOWSKI et al. (herein after "Sokolowski").
As to Claim 4, Cai/Berns disclose  the shoe upper (See Figure 1;Cai teaching shoe upper), according to claim 1. 
Although Cai/Berns disclose different member (vamp body 1, tongue part 12, notch 13 and loops 21; Cai), Cai/Berns is silent wherein at least one of the different members is made of an elastic material.  
  However, Sokolowski teaches footwear having a flat knit upper construction with a unitary construction or other upper construction and discloses wherein at least one of the different members is made of an elastic material (See Paragraphs 0003 & 0035, 0043, and 0050-0051 of Sokolowski teaching, "The materials forming the upper may be selected based upon the properties of wear-resistance, flexibility, stretch ability, and air-permeability, for example".  Sokolowski also teaches elastane fibers for the different materials. See Paragraph 0050, "The yarn may also be formed of separate filaments formed of different materials, or the yarn may be formed of filaments that are each formed of two or more different materials. Similar concepts also apply to yarns formed from fibers. In order to provide the stretch and recovery properties to upper 30, and particularly textile elements 40, 50, and 60…").
Sokolowski is analogous art to the claimed invention in that it provides elastic material for a comfortable structure that is suited for a wide variety of ambulatory activities for the shoe wearer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the material of Cai/Berns, wherein at least one of the different members is made of an elastic material, as taught by Sokolowski, to provide the stretch and recovery properties to upper (para. 50), which would be expected to increase the comfort of the shoe for the wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 7, Cai/Berns disclose the shoe upper according to claim 3. 
Although Cai/Berns disclose different member (vamp body 1, tongue part 12, notch 13 and loops 21; Cai), Cai/Berns is silent wherein at least one of the different members is made of an elastic material.  
However, Sokolowski teaches footwear having a flat knit upper construction with a unitary construction or other upper construction and discloses wherein at least one of the different members is made of an elastic material (See Paragraphs 0003 & 0035, 0043, and 0050-0051 of Sokolowski teaching, "The materials forming the upper may be selected based upon the properties of wear-resistance, flexibility, stretch ability, and air-permeability, for example".  Sokolowski also teaches elastane fibers for the different materials. See Paragraph 0050, "The yarn may also be formed of separate filaments formed of different materials, or the yarn may be formed of filaments that are each formed of two or more different materials. Similar concepts also apply to yarns formed from fibers. In order to provide the stretch and recovery properties to upper 30, and particularly textile elements 40, 50, and 60…").
Sokolowski is analogous art to the claimed invention in that it provides elastic material for a comfortable structure that is suited for a wide variety of ambulatory activities for the shoe wearer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the material of Cai/Berns, wherein at least one of the different members is made of an elastic material, as taught by Sokolowski , to provide the stretch and recovery properties to upper (para. 50), which would be expected to increase the comfort of the shoe for the wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 15, Cai/Berns disclose  the shoe according to claim 12 (shoe 10; Berns).
Although Cai/Berns disclose different member (vamp body 1, tongue part 12, notch 13 and loops 21; Cai), Cai/Berns are silent wherein at least one of the different members is made of an elastic material.  
  However, Sokolowski teaches footwear having a flat knit upper construction with a unitary construction or other upper construction and discloses wherein at least one of the different members is made of an elastic material (See Paragraphs 0003 & 0035, 0043, and 0050-0051; Sokolowski teaching, "The materials forming the upper may be selected based upon the properties of wear-resistance, flexibility, stretch ability, and air-permeability, for example".  Sokolowski also teaches elastane fibers for the different materials. See Paragraph 0050, "The yarn may also be formed of separate filaments formed of different materials, or the yarn may be formed of filaments that are each formed of two or more different materials. Similar concepts also apply to yarns formed from fibers. In order to provide the stretch and recovery properties to upper 30, and particularly textile elements 40, 50, and 60…").
Sokolowski is analogous art to the claimed invention in that it provides elastic material for different textile elements for a comfortable structure that is suited for a wide variety of ambulatory activities for the shoe wearer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified one of the different members of Cai/Berns, wherein at least one of the different members is made of an elastic material, as taught by Sokolowski , to provide the stretch and recovery properties to upper (para. 50), which would be expected to increase the comfort of the shoe for the wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 18, Cai/Berns disclose the shoe according to claim 14 (shoe 10; Berns).  
Although Cai discloses different member (vamp body 1, tongue part 12, notch 13 and loops 21; Cai), Cai is silent wherein at least one of the different members is made of an elastic material.  
  However, Sokolowski teaches footwear having a flat knit upper construction with a unitary construction or other upper construction and discloses wherein at least one of the different members is made of an elastic material (See Paragraphs 0003 & 0035, 0043, and 0050-0051 of Sokolowski teaching, "The materials forming the upper may be selected based upon the properties of wear-resistance, flexibility, stretch ability, and air-permeability, for example".  Sokolowski also teaches elastane fibers for the different materials. See Paragraph 0050, "The yarn may also be formed of separate filaments formed of different materials, or the yarn may be formed of filaments that are each formed of two or more different materials. Similar concepts also apply to yarns formed from fibers. In order to provide the stretch and recovery properties to upper 30, and particularly textile elements 40, 50, and 60…").
Sokolowski is analogous art to the claimed invention in that it provides elastic material for different textile elements for a comfortable structure that is suited for a wide variety of ambulatory activities for the shoe wearer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified one of the different members of Cai/Berns, wherein at least one of the different members is made of an elastic material, as taught by Sokolowski, to provide the stretch and recovery properties to upper (para. 50), which would be expected to increase the comfort of the shoe for the wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                                                                                                                                                                             

/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732